DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered. Claims 1, 2, 9, 10, 12, 15, 17, 18, and 20 have been amended. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon (Reg. No. 64,869) on 4 May 2021 and in subsequent communications.

The application has been amended as follows: 
Claim 1 (Currently Amended) 
A computer-implemented method comprising:

	identifying a first rule set associated with the first messaging client and a second rule set associated with the second messaging client, the first rule set defined in a first service descriptor associated with a first enterprise messaging service instance bound to the first messaging client, and the second rule set defined in a second service descriptor associated with a second enterprise messaging service instance bound to the second messaging client, wherein the first rule set includes at least one rule defining a number of resources allowed for the first messaging client and the second rule set includes at least one rule defining a number of resources allowed for the second messaging client, [[and]] wherein the first rule set is different than the second rule set, wherein the first rule set associated with the first messaging client is defined at onboarding of the first messaging client to the enterprise messaging layer, and wherein the first rule set further defines at least one rule defining whether the first messaging client is allowed to subscribe to topics associated with other messaging clients of the enterprise messaging layer, wherein the at least one rule defining the number of resources allowed for the first messaging client comprises at least one rule defining a maximum number of queues for receiving messages or events from the other messaging clients of the enterprise messaging layer; and
	in response to determining that the requested subscription to the second messaging client is allowed by the first rule set and the second rule set:
		creating the requested subscription from the first messaging client to the second messaging client via the enterprise messaging layer; and


Claim 2 (Currently Amended) 
The computer-implemented method of claim 1, 
further comprises at least one of the following: 
		at least one rule defining which queues of a number of queues the first messaging client is allowed to have read access; 
		at least one rule defining which queues of a number of queues the first messaging client is allowed to have write access; or
		at least one rule defining a number of connections allowed to be created for the first messaging client to other messaging clients of the enterprise messaging layer


Claim 9 (Currently Amended) 
A non-transitory, computer-readable medium storing computer-readable instructions which, when executed by a computer, cause the computer to:

	identify a first rule set associated with the first messaging client and a second rule set associated with the second messaging client, the first rule set defined in a first service descriptor associated with a first enterprise messaging service instance bound to the first messaging client, and the second rule set defined in a second service descriptor associated with a second enterprise messaging service instance bound to the second messaging client, wherein the first rule set includes at least one rule defining a number of resources allowed for the first messaging client and the second rule set includes at least one rule defining a number of resources allowed for the second messaging client, [[and]] wherein the first rule set is different than the second rule set, wherein the first rule set associated with the first messaging client is defined at onboarding of the first messaging client to the enterprise messaging layer, and wherein the first rule set further defines at least one rule defining whether the first messaging client is allowed to subscribe to topics associated with other messaging clients of the enterprise messaging layer, wherein the at least one rule defining the number of resources allowed for the first messaging client comprises at least one rule defining a maximum number of queues for receiving messages or events from the other messaging clients of the enterprise messaging layer; and
	in response to determining that the requested subscription to the second messaging client is allowed by the first rule set and the second rule set:
		create the requested subscription from the first messaging client to the second messaging client via the enterprise messaging layer; and
		in response to an event corresponding to the created subscription being generated by the second messaging client, provide the generated event to the first messaging client for consumption.

Claim 10 (Currently Amended) The computer-readable medium of claim 9, 
further comprises at least one of the following: 
		at least one rule defining which queues of a number of queues the first messaging client is allowed to have read access; 
		at least one rule defining which queues of a number of queues the first messaging client is allowed to have write access; or
		at least one rule defining a number of connections allowed to be created for the first messaging client to other messaging clients of the enterprise messaging layer


Claim 12 (Currently Amended) 
The computer-readable medium of claim 9, wherein[[,]] the computer-readable instructions further cause the computer to:
	in response to determining that the requested subscription to the second messaging client is not allowed by the first rule set, reject the requested subscription to the second messaging client.

Claim 15 (Currently Amended) 
The computer-readable medium of claim 14, wherein the computer-readable instructions further cause the computer to 
	present the generated visualization of the first messaging client and the second messaging client to a user interface, and wherein the received request for the first messaging client to subscribe to a second messaging client is received via user interface interactions between the visualized first messaging client and the second messaging client as received via the presented visualization.

Claim 17 (Currently Amended) 
A system comprising: 
	one or more computers; and
	a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
		receiving, at an enterprise messaging layer associated with a shared message bus, a request associated with a first messaging client to subscribe to a second messaging client, wherein the enterprise messaging layer provides an abstraction to the shared message bus, and wherein the shared message bus is shared between the first messaging client and the second messaging client;
		identifying a first rule set associated with the first messaging client and a second rule set associated with the second messaging client, the first rule set defined in a first service descriptor associated with a first enterprise messaging service instance bound to the first messaging client, and the second rule set defined in a second service descriptor associated with a second enterprise messaging service instance bound to the second messaging client, wherein the first rule set includes at least one rule defining a number of resources allowed for the first messaging client and the second rule set includes at least one rule defining a number of resources allowed for the second messaging client, , wherein the first rule set associated with the first messaging client is defined at onboarding of the first messaging client to the enterprise messaging layer, and wherein the first rule set further defines at least one rule defining whether the first messaging client is allowed to subscribe to topics associated with other messaging clients of the enterprise messaging layer, wherein the at least one rule defining the number of resources allowed for the first messaging client comprises at least one rule defining a maximum number of queues for receiving messages or events from the other messaging clients of the enterprise messaging layer; and
		in response to determining that the requested subscription to the second messaging client is allowed by the first rule set and the second rule set:
			creating the requested subscription from the first messaging client to the second messaging client via the enterprise messaging layer; and
			in response to an event corresponding to the created subscription being generated by the second messaging client, providing the generated event to the first messaging client for consumption.

Claim 18 (Currently Amended) 
The system of claim 17, 
further comprises at least one of the following: 

		at least one rule defining which queues of a number of queues the first messaging client is allowed to have write access; or
		at least one rule defining a number of connections allowed to be created for the first messaging client to other messaging clients of the enterprise messaging layer


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, suggest, or teach claims 1, 9, and 17 in particular, wherein the first rule set includes at least one rule defining a number of resources allowed for the first messaging client and the second rule set includes at least one rule defining a number of resources allowed for the second messaging client, wherein the first rule set associated with the first messaging client is defined at onboarding of the first messaging client to the enterprise messaging laver, and wherein the first rule set further defines at least one rule defining whether the first messaging client is allowed to subscribe to topics associated with other messaging clients of the enterprise layer, wherein the at least one rule defining the number of resources allowed for the first messaging client comprises at least one rule defining a maximum number of queues for receiving messages or events from the other 
As the closest prior art, Seed shows receiving at an OMB client or enterprise messaging layer associated with an open/shared message bus (Fig. 5, 203) a request by a location tracking device (Fig. 5, 220) or first messaging client to subscribe to a service (Fig. 5, 230) or second messaging client. ([0054], lines 8-14; [0050]) Access rights or a first rule set is defined for the first messaging client at registration or onboarding. ([0127]; Table 5) A secondary reference, Hamilton shows an access control table which defines whether a first messaging client is allowed to subscribe to event types or topics. (Fig. 2, 221; [0048], lines 6-16) However, none of the cited prior art references either alone or in combination show that the first rule set includes at least one rule defining a number of resources allowed for the first messaging client wherein the first rule set associated with the first messaging client is defined at onboarding of the first messaging client to the enterprise messaging layer and wherein the at least one rule defining the number of resources allowed for the first messaging client comprises at least one rule defining a maximum number of queues for receiving messages or events from the other messaging clients of the enterprise messaging layer.
Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451